In a proceeding by an inmate of Matteawan State Hospital for issuance of a subpoena duces tecum, pursuant to CPLR 2307 (subd [a]), requiring the Fishkill Correctional Facility of the Department of Correctional Services of the State of New York to produce certain records of Matteawan State Hospital in order to assist petitioner in establishing his fitness to be paroled to a civil mental hospital, the appeal is from an order of the Supreme Court, Dutchess County, dated June 23, 1975, which granted the application, subject to appellant’s right to apply to the court to redact any information revealing the identity of any informant. Order affirmed, without costs. In order to establish his fitness for parole to a civil mental hospital, petitioner seeks disclosure of all psychiatric evaluations and' reports, letters, documents and tests relating to his care and treatment, as well as nonmedical records of prison employees concerning his adjustment and daily routine during his incarceration in Matteawan State Hospital. Petitioner is á mute. This disability will make it particularly difficult for him to present his case for *925parole and it places him at a distinct disadvantage not suffered by those not so afflicted. Because of his circumstance, the interests of justice will best be served by disclosure of the information sought, subject to appellant’s right to apply for redaction of any information tending to disclose the identity of any informant. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.